Citation Nr: 0910676	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-24 964	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1946 to 
January 1947.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction was subsequently transferred 
to the RO in Houston, Texas.      

In his June 2006 substantive appeal (VA Form 9), the Veteran 
requested a videoconference hearing, but he cancelled that 
request in a January 2009 statement submitted the day of the 
hearing.  See 38 C.F.R. § 20.704(e) (2008).  


FINDING OF FACT

On January 26, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran that he was withdrawing this appeal.  


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's 
substantive appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202 (2008).  Withdrawal may be made by the Veteran or by 
his authorized representative.  38 C.F.R. § 20.204 (2008).  
The Veteran withdrew his appeal per a January 2009 statement 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


